Citation Nr: 1143652	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  04-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected disabilities. 

2.  Entitlement to service connection for a right hip condition, to include as secondary to the Veteran's service-connected disabilities. 

3. Entitlement to service connection for a left hip condition, to include as secondary to the Veteran's service-connected disabilities. 

4. Entitlement to service connection for a right ankle disorder, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1973.  He had additional reserve service from May 1987 to April 1999. 

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  In December 2010, the Board remanded this matter requiring the RO to schedule the Veteran for a VA orthopedic examination and send notice to the Veteran's Hot Springs Valley address.  The RO scheduled the Veteran for a VA orthopedic examination and sent notice to the Veteran's Hot Springs Valley address.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

A hearing before the undersigned was held in July 2005, via video-conference.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the appeal was remanded so that the Veteran could be afforded a VA examination for each of the claims on appeal.  An examination was scheduled for January 2011, but the Veteran failed to report.  A February 2011 Contact Note reflects that the Veteran requested to reschedule his VA examination.  A June 2011 Contact Note reflects that the Veteran stated that he missed the January 2011 VA examination because there was a snow and ice storm, and that he attempted to reschedule the VA examination.  He stated that the RO was closed and he was unable to reach the RO by telephone.  The Board finds that the Veteran has shown good cause for his failure to report for the January 2011 VA examination.  Therefore, the Board will give him another chance to report for an examination. 

However, the Veteran is hereby advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination.  Send notice to the Hot Springs Valley address.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. 

2.  The purpose of the VA orthopedic examination is to determine the nature and etiology of the Veteran's claimed right knee, right ankle, and bilateral hip disorders.  The examiner should be provided with the Veteran's claims folder and a copy of this REMAND. 

After a review of the evidence, the examiner should answer the question, what is the likelihood (likely, unlikely, at least as likely as not) that the Veteran's right knee, right ankle and bilateral hip disorders are caused by or are the result of his service-connected left knee and left ankle disorders, as opposed to some other factor or factors? (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.) 

If it is determined that the Veteran's right knee, right ankle and bilateral hip disorders are not the result of his service-connected left knee and left ankle disorders, the examiner should then address the likelihood (likely, unlikely, at least as likely as not), that his right knee, right ankle and bilateral hip disorders have been aggravated by his service-connected left knee and left ankle disorders. 

The examiner is advised that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the June 2011 supplemental statement of the case (SSOC).  If any claim remains denied, the Veteran and his representative should be issued another SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


